Case: 13-10666   Document: 00512840327   Page: 1   Date Filed: 11/18/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                               No. 13-10666
                                                                         Fifth Circuit

                                                                       FILED
                             c/w No. 13-10649                   November 18, 2014
                            Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CHRISTOPHER JEROME TUCKER, also known as Christopher L. Tucker,

                                         Defendant-Appellant

-----------------------------------------

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CHRISTOPHER JEROME TUCKER,

                                         Defendant-Appellant



                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:00-CR-169


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
     Case: 13-10666      Document: 00512840327         Page: 2    Date Filed: 11/18/2014


                                      No. 13-10666
                                    c/w No. 13-10649

PER CURIAM: *
       The Federal Public Defender appointed to represent Christopher Jerome
Tucker has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Tucker has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2